FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 6, 2013, among PORTFOLIO RECOVERY ASSOCIATES, INC., a Delaware
corporation (“PRA”, or the “Borrower”), the Guarantors, the Lenders party hereto
constituting Required Lenders and BANK OF AMERICA, N.A., as Administrative
Agent.

Recitals

PRA, the Guarantors, the Lenders, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, are party to that certain Credit
Agreement dated as December 19, 2012 (as amended, supplemented, modified and in
effect from time to time, the “Credit Agreement”), pursuant to which the Lenders
agreed to provide a senior credit facility to the Borrower.  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Credit Agreement.

PRA and the Guarantors have requested that the Administrative Agent and the
Required Lenders agree to certain changes to the Credit Agreement as set forth
herein.  The Administrative Agent and the Required Lenders are willing to agree
to such changes to the Credit Agreement on the terms and subject to the
conditions hereinafter set forth.

In consideration of the foregoing recitals and the mutual covenants herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, PRA, the
Guarantors, the Lenders party hereto constituting Required Lenders and the
Administrative Agent hereby agree as follows:

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

1. (a) The following defined terms are added to Section 1.01 of the Credit
Agreement:

“Commodity Exchange Act” means the Commodity Exchange Act and rules and
regulations promulgated thereunder (7 U.S.C. § 1 et seq.), as amended from time
to time, and any successor statute, rule or regulation.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.08 and any other “keepwell, support
or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Guarantors) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Fundamental Change” means (i) a recapitalization, reclassification, or change
of the common stock of PRA (other than changes resulting from a subdivision or
combination) as a result of which the common stock of PRA would be converted
into or exchanged for, stock, other securities, other property or assets; (ii) a
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of PRA and its subsidiaries
(other than to one of its subsidiaries); or (iii) the common stock of PRA or
other ordinary shares underlying Permitted Convertible Notes shall cease to be
listed or quoted on the New York Stock Exchange, the NASDAQ Global Select Market
or the NASDAQ Global Market (or any of their respective successors).

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Permitted Convertible Notes” has the meaning specified in Section 8.03(m).

“Qualified ECP Guarantor” means at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” means any Loan Party or Guarantor that is not an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 19 of the AGG Guaranty Agreement).

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

(b) The following defined term in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to PRA’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing, provided, for
clarity, neither the conversion of convertible debt into capital stock
(including cash for fractional shares), nor the purchase, redemption,
retirement, acquisition, cancellation or termination of convertible debt made
with Equity Interests shall be a Restricted Payment.

2. The definition of “Guarantors” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Guarantors” means, collectively, (a) each Domestic Subsidiary of PRA that is a
Wholly Owned Subsidiary identified as a “Guarantor” on the signature pages
hereto, (b) each Person that joins as a Guarantor pursuant to Section 7.12 or
otherwise, (c) with respect to (i) Obligations under any Swap Contract between
any Loan Party (other than PRA or any Specified Loan Party) and any Swap Bank
that is permitted to be incurred pursuant to Section 8.03(d), (ii) Obligations
under any Treasury Management Agreement between any Loan Party (other than PRA)
and any Treasury Management Bank, (iii) any Swap Obligation of a Specified Loan
Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty and (iv) the Designated Borrower Obligations, PRA, and (d) the
successors and permitted assigns of the foregoing; provided, that, “Subsidiary
Guarantor” shall not include any Excluded Subsidiaries.

3. The following proviso is hereby added to the end of the definition of
“Obligations” in Section 1.01 of the Credit Agreement:

“; provided that the “Obligations” of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.”

4. Section 2.02(f)(i)(A) of the Credit Agreement is hereby amended in its
entirety to read as follows:

“(A) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof, or such other integral
amount as the Administrative Agent may agree in its reasonable discretion;”

5. The following Section 4.08 is hereby added immediately following Section 4.07
of the Credit Agreement:

“4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Specified Loan Party or the grant of a security interest
under the Loan Documents by any such Specified Loan Party, in either case,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 4.08 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section 4.08 to constitute, and this Section 4.08 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.”

6. Clause (m) of Section 8.03 (Indebtedness) of the Credit Agreement is hereby
amended and restated to read in full as follows:

“(m)  Indebtedness of PRA in the form of senior, unsecured convertible notes
(including the related indenture) in an aggregate amount not to exceed
$300,000,000 (“Permitted Convertible Notes”); provided, that (i) no Default or
Event of Default has occurred or is continuing, or would result from the
issuance of such Indebtedness and (ii) such Indebtedness shall not have a
maturity date or be subject to any form of redemption within 180 days of the
Maturity Date hereunder, other than pursuant to conversion of the Permitted
Convertible Notes, customary provisions requiring redemption upon a “change of
control” (as defined in the documentation relating to any Permitted Convertible
Notes), the occurrence of a Fundamental Change or acceleration upon an event of
default; and”

7. The following new clause (g) is hereby added to Section 8.06 (Restricted
Payments) of the Credit Agreement to read in full as follows:

“(g) PRA may (i) so long as no Default or Event of Default shall have occurred
and be continuing, incur obligations under Permitted Convertible Notes,
including but not limited to obligations thereunder that require repurchase of
such Permitted Convertible Notes at the option of the holders thereof upon the
occurrence of a “change of control” (as defined in the documentation relating to
any Permitted Convertible Notes) or a Fundamental Change or that permit holders
to convert the Permitted Convertible Notes, (ii) so long as no Default or Event
of Default shall have occurred and be continuing, satisfy any conversion of
Permitted Convertible Notes through a cash payment pursuant to cash settlement
provisions contained in the documentation relating to any Permitted Convertible
Notes, provided, that, (y) immediately prior to any such cash payment, PRA has
Sufficient Liquidity (as defined below), and (z) prior to any such cash payment,
PRA shall deliver to the Administrative Agent a Compliance Certificate
demonstrating that after giving effect to any such cash payment on a Pro Forma
Basis, the Loan Parties and their Subsidiaries would have been in compliance
with the financial covenants set forth in Section 8.11, (iii) so long as no
Default or Event of Default shall have occurred and be continuing, make any
required repurchase of Permitted Convertible Notes in cash pursuant to the terms
thereof upon the occurrence of a “change of control” (as defined in the
documentation relating to any Permitted Convertible Notes) or a Fundamental
Change, (iv) so long as no Default or Event of Default shall have occurred and
be continuing, pay the principal of, and retire, any outstanding Permitted
Convertible Notes at maturity, including at stated maturity and upon
acceleration upon an event of default; and (v) make any required interest
payments under the Permitted Convertible Notes.

“Sufficient Liquidity” means cash and Cash Equivalents (including, without
limitation, availability under the Domestic Revolving A Commitments and Multi
Currency Revolving B Commitments) in an aggregate amount equal to 115% of the
sum of the principal amount of the Permitted Convertible Notes contemplated to
be paid by the Borrower in cash.”

8. Clause (b) of Section 8.13 (Prepayment of Other Indebtedness, Etc.) of the
Credit Agreement is hereby amended and restated to read in full as follows:

“(b) Make any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
of any Loan Party or any Subsidiary (other than Indebtedness arising under the
Loan Documents, intercompany indebtedness and cash settlements of conversions of
Permitted Convertible Notes permitted by Section 8.06(g)).”

9. Clause (e) of Section 9.01 (Events of Default) of the Credit Agreement is
hereby amended and restated to read in full as follows:

“(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due and beyond the applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an outstanding aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails (beyond any applicable grace
period) to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed prior to its stated maturity, or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded unless, in the case of this clause (i), such event or
condition is no longer continuing or has been waived in accordance with the
terms of such Indebtedness such that the holder or holders thereof or any
trustee or agent on its or their behalf are no longer enabled or permitted to
cause such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (i) shall not apply to (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or (2) convertible debt that becomes due as a result of an
offer to repurchase that is required to be made or a conversion, repayment or
redemption event, provided such repurchase, conversion, repayment or redemption
is effectuated only in capital stock or is permitted to be repurchased, settled
upon conversion in cash, repaid or redeemed pursuant to Section 8.06(g); or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Borrower or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount;”

10. The following provision is hereby added at the end of Section 9.02 of the
Credit Agreement:

“Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.”

ARTICLE II
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on the date first written above (the
“Amendment Effective Date”) when the following conditions have been met:

1. Counterparts. The Administrative Agent shall have received counterparts of
this Amendment executed on behalf of the Borrower, the Guarantors, the
Administrative Agent and the Required Lenders.

2. Costs and Expenses, etc. The Administrative Agent shall have received all
costs and expenses due and payable pursuant to Section 11.04 of the Credit
Agreement, if then invoiced.

3. Other Documents. The Administrative Agent shall have received such other
documents, agreements or information as the Administrative Agent may reasonably
request.

ARTICLE III
MISCELLANEOUS

1. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

2. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

3. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. Full Force and Effect; Limited Amendment. Except as expressly amended hereby,
all of the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms and Borrower and each Guarantor
confirms, reaffirms and ratifies all such documents and agrees to perform and
comply with the terms and conditions of the Credit Agreement, as amended hereby,
and the other Loan Documents. The amendments set forth herein shall be limited
precisely as provided for herein to the provisions expressly amended herein and
shall not be deemed to be an amendment to, waiver of, consent to or modification
of any other term or provision of the Credit Agreement or any other Loan
Document or of any transaction or further or future action on the part of any
Loan Party which would require the consent of the Lenders under the Credit
Agreement or any of the Loan Documents.

5. Representations and Warranties. To induce the Administrative Agent Lenders to
execute and deliver this Amendment, the Borrower hereby represents and warrants
to the Lenders on the Amendment Effective Date that no Default or Event of
Default exists and all statements set forth in Section 5.02(a) of the Credit
Agreement are true and correct as of such date, except to the extent that any
such statement expressly relates to an earlier date (in which case such
statement was true and correct on and as of such earlier date).

[SIGNATURE PAGES FOLLOW]IN WITNESS WHEREOF, the parties hereto have executed and
delivered this Amendment as of the date first above written.

PORTFOLIO RECOVERY ASSOCIATES, INC.

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Executive Vice President and General Counsel


PORTFOLIO RECOVERY ASSOCIATES, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA HOLDING I, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA LOCATION SERVICES, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA GOVERNMENT SERVICES, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA RECEIVABLES MANAGEMENT, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA HOLDING II, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA HOLDING III, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


MUNI SERVICES, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA PROFESSIONAL SERVICES, LLC

By: /s/ Judith S. Scott
Name: Judith S. Scott
Title: Member’s Representative


PRA FINANCIAL SERVICES, LLC

By: /s/ Kent McCammon
Name: Kent P. McCammon
Title: Manager


1

BANK OF AMERICA, N.A., as


Administrative Agent

By: /s/ Denise Jones
Name: Denise Jones
Title: Assistant Vice President


2

BANK OF AMERICA, N.A., as a Lender

By: /s/ Jundie Cadiena
Name: Jundie Cadiena
Title: Senior Vice President


3

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Paula Smith
Name: Paula Smith
Title: Senior Vice President


4

KEYBANK NATIONAL ASSOCIATION, as a Lender

By: /s/ James Cribbet
Name: James Cribbet
Title: Senior Vice President


5

SUNTRUST BANK, as a Lender

By: /s/ Joel S. Rhew
Name: Joel S. Rhew
Title: Senior Vice President


6

XENITH BANK, as a Lender

By: /s/ Bradley D. Nott
Name: Bradley D. Nott
Title: Senior Vice President


7

FIFTH THIRD BANK, as a Lender

By: /s/ Mary Ramsey
Name: Mary Ramsey
Title: Vice President


8

STELLAR ONE BANK, as a Lender

By: /s/ David A. Durham
Name: David A. Durham
Title: Market Executive


9